Case 4:19-cv-04132-BAB Document 36                 Filed 06/04/20 Page 1 of 1 PageID #: 130



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

RYAN CERNOSEK                                                                            PLAINTIFF

v.                                   Civil No. 4:19-cv-04132

WARDEN J. WALKER, Miller County
Detention Center (“MCDC”); CAPTAIN
G. ADAMS, MCDC; and SERGEANT
B. GRIFFIE                                                                           DEFENDANTS

                                               ORDER

       Plaintiff filed this action pro se pursuant to 42 U.S.C. § 1983 on October 11, 2019. (ECF

No. 1). His application to proceed in forma pauperis was granted the same day. (ECF No. 3). On

December 12, 2019, the parties consented to have the undersigned conduct all proceedings in this

case in accordance with 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73. Before the Court is Plaintiff’s

Motion to Dismiss Parties. (ECF No. 34). Defendants have not filed a response.

       On    April   15,   2020,   Plaintiff    filed    the    instant   motion   stating   in   part,

“Plaintiff wishes to request from the court that all charges and claims against the defendants,

Captain Golden Adams and Warden Jeffie Walker be dismissed…”. (ECF No. 34). The Clerk is

DIRECTED to treat Plaintiff’s motion (ECF No. 34) as a notice of voluntary dismissal of his

claims against Defendants Adams and Walker pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules

of Civil Procedure and dismiss the claims against Defendants Adams and Walker without

prejudice. Plaintiff’s claims against Defendant Byron Griffie remain for resolution.

       IT IS SO ORDERED this 4th day of June 2020.

                                                        /s/   Barry A. Bryant
                                                        HON. BARRY A. BRYANT
                                                        UNITED STATES MAGISTRATE JUDGE
